     Case 2:17-cv-04983-TJH-KS Document 63-1 Filed 07/03/19 Page 1 of 2 Page ID #:1307




 1     Roger C. Hsu - SBN 170589
       Joseph M. Liu - SBN 220938
 2     LAW OFFICES OF ROGER C. HSU
 3     175 South Lake Avenue, Suite 210
       Pasadena, CA 91101
 4     Telephone: (626) 792-7936
 5     Facsimile: (626) 685-2859
 6     rchlaw@att.net
       joseph@liu.com
 7
 8     Attorneys for Plaintiff/Counter Defendant Interworks Unlimited, Inc.
 9     Harlan M. Lazarus (Admitted Pro Hac Vice)
10     Lazarus and Lazarus, P.C.
       240 Madison Avenue, 8th Floor
11
       New York, NY 10016
12     Telephone: (212) 889-7400
13     hlazarus@lazarusandlazarus.com
14     Attorneys for Defendant/Counterclaimant Digital Gadgets, LLC
15
16                         UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
19     Interworks Unlimited, Inc., a California ) Case No. 2:17-cv-4983 AB TJH KSx)
       corporation,                             )
20                                              ) [proposed] ORDER
21                   Plaintiff,                 )
             v.                                 )
22
                                                )
23     Digital Gadgets, LLC., a New Jersey      )
24     limited liability company,               )
                                                )
25                          Defendant.          )
26     ________________________________ )
                                                )
27
       Digital Gadgets, LLC., a New Jersey      )
28     limited liability company,               )


                                              - 1
     Case 2:17-cv-04983-TJH-KS Document 63-1 Filed 07/03/19 Page 2 of 2 Page ID #:1308




 1                                              )
                         Counterclaimant,       )
 2                  v.                          )
 3                                              )
       Interworks Unlimited, Inc., a California )
 4     corporation,                             )
 5                                              )
 6                       Counter-defendant )
                                                )
 7
 8
              After consideration of the Stipulation to Continue the hearing date for
 9
       Defendant’s Motion to Dismiss Pursuant to FRCP 12(b)(1), and good cause
10
       appearing, IT IS HEREBY ORDERED that the hearing date for Defendant
11
       Digital Gadget, LLC’s Motion to Dismiss Pursuant to FRCP 12(b)(1) shall be
12
       continued from July 29, 2019 to August 5, 2019. IT IS FURTHER ORDERED
13
       that Plaintiff Interworks Unlimited, Inc. shall have until July 15, 2019 to file its
14
       opposition and Defendant Digital Gadget, LLC. shall have until July 29, 2019 to
15
       file its reply
16
17     DATED: _________________                ________________________________
18                                                  HON. TERRY J. HATTER
                                                    U. S. DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                                 - 2
